Citation Nr: 0103938	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date of service connection for 
post-traumatic stress disorder (PTSD) earlier than July 19, 
1993, to include whether there was clear and unmistakable 
error (CUE) in a rating decision of April 1983.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from February 1966 to 
November 1969.

The appellant's substantive appeal and his October 2000 
hearing testimony reveal that the basis of his claim is 
alleged CUE in the April 1983 rating decision that denied his 
original claim for service connection for a psychiatric 
disorder.  The gist of his argument is that the eventual 
diagnosis of PTSD and grant of service connection 
demonstrates the error of the initial rating.  He has also 
submitted evidence from a Vet Center from 1982, which he 
asserts proves he had psychiatric illness at that time.

Clear and unmistakable error is one of the bases for an 
earlier effective date of service connection.  38 C.F.R. 
§ 3.400(k) (2000).  The appellant's claim is incompletely 
adjudicated.  Adjudication should be completed, and a 
supplemental statement of the case issued so that the 
appellant may be fully informed about the legal standards 
that apply to claims of CUE.  38 C.F.R. § 19.31 (2000).

Additionally, the appellant submitted the records from the 
Vet Center directly to the Board during the time that the 
undersigned held a hearing record open for that purpose.  See 
38 C.F.R. § 20.1304(a) (2000).  The appellant did not, 
however, waive his right to initial consideration by the 
agency of original jurisdiction in his claim, in this case, 
the Oakland RO, and the case must return to the RO for its 
initial review of this evidence.  38 C.F.R. § 20.1304(c) 
(2000).

Finally, while the case is in remand status, the RO must 
review the record to ensure the RO's compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted in the interim between the 
RO's last review of the case and the present.


Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder for 
compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and implement 
any actions necessary to fully implement 
the Act.

2.  Readjudicate the claim, including 
determination whether there was CUE in 
the April 1983 denial of service 
connection for a psychiatric disorder.  
If the claim remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




